Appeal by defendant Felger from an order of the Supreme Court, Kings County (Scholnick, J.), dated June 11, 1984, which denied his motion for summary judgment dismissing the complaint as to him.
Order reversed, on the law, with costs, motion granted, and complaint dismissed as against defendant Felger.
Since defendant Felger demonstrated his entitlement to summary judgment, it was incumbent upon the plaintiffs to establish the existence of a triable issue of fact by admissible evidence or to proffer a valid excuse for the failure to do so (see, Zuckerman v City of New York, 49 NY2d 557, 560). Because the plaintiffs submitted only an affirmation from their attorney, alleging in conclusory terms that triable issues of fact existed, the motion for summary judgment should have been granted. Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.